DISMISS; Opinion Filed May 4, 2015.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-01380-CR

                           THE STATE OF TEXAS, Appellant
                                       V.
                           KIMBERLY PINKERTON, Appellee

               On Appeal from the County Criminal Court of Appeals No. 1
                                 Dallas County, Texas
                        Trial Court Cause No. MC-12-R0027-D

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Myers
       Appellant the State of Texas has filed a motion to dismiss this appeal. The Court grants

the motion and ORDERS that the appeal be DISMISSED and that this decision be certified

below for observance. See TEX. R. APP. P. 42.2(a).

                                                          / Lana Myers/
                                                          LANA MYERS
                                                          JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141380F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

THE STATE OF TEXAS, Appellant                       On Appeal from the County Criminal Court
                                                    of Appeals No. 1, Dallas County, Texas
No. 05-14-01380-CR        V.                        Trial Court Cause No. MC-12-R0027-D.
                                                    Opinion delivered by Justice Myers. Justices
KIMBERLY PINKERTON, Appellee                        Fillmore and Evans participating.

       Based on the Court’s opinion of this date, this appeal is DISMISSED.

Judgment entered this 4th day of May, 2015.




                                              –2–